Case 14-30153-hdh13 Doc 126 Filed 11/12/19           Entered 11/12/19 15:24:44       Page 1 of 4



C. Daniel Herrin
State Bar No. 24065409
HERRIN LAW, PLLC
4925 Greenville Avenue, Suite 455
Dallas, Texas 75206
(469) 607-8551 Phone
(214) 722-0271 Fax
ATTORNEY FOR DEBTOR

                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


IN RE                                          §
                                               §      CASE NO. 14-30153-HDH
CHERYL LYNN DECLOUET                           §
                                               §      CHAPTER 13
        Debtor                                 §

     MOTION TO REOPEN CHAPTER 13 CASE FOR PURPOSES OF FILING AN
     ADVERSARY PROCEEDING CONCERNING A DISCHARGE VIOLATION

TO THE HONORABLE JUDGE OF THIS COURT:

        COMES NOW, CHERYL LYNN DECLOUET, (hereinafter, “Debtor”), requesting an

order to reopen his Chapter 13 Case to allow him to file an Adversary Proceeding and would

show the court the following:


1. Debtor filed a petition under Chapter 13 of Title 11 on January 6, 2014.


2. On or about, April 4, 2018, an Order of Discharge was entered in Debtor's case.


3. Debtor request the reopening of her case for the purpose of filing an Adversary Proceeding

   which will be filed once the Order Reopening the Case is entered by this Court.


4. The Adversary Proceeding has to do with Debtor's pre-petition account with a creditor who

   has continued to make collection attempts since the Order of Discharge and as such, a filing

   fee is not required pursuant to LBR 5010.
Case 14-30153-hdh13 Doc 126 Filed 11/12/19          Entered 11/12/19 15:24:44     Page 2 of 4



5. The Trustee is not needed for this matter to be reopened due to the nature of the adversary

   proceeding, which is to prosecute a discharge violation.


       WHEREFORE, PREMISES CONSIDERED Debtor respectfully request the Court to

Reopen Debtor's Chapter 13 Bankruptcy to allow him to pursue an adversary proceeding; and for

such other relief the Court may grant.


Dated: November 6, 2019

                                                    Respectfully submitted,

                                                    HERRIN LAW, PLLC

                                                    /s/ C. Daniel Herrin
                                                    C. Daniel Herrin
                                                    State Bar No. 24065409
                                                    4925 Greenville Avenue, Suite 455
                                                    Dallas, Texas 75206
                                                    (469) 607-8551 Phone
                                                    (214) 722-0271 Fax
                                                    ATTORNEY FOR DEBTOR
Case 14-30153-hdh13 Doc 126 Filed 11/12/19              Entered 11/12/19 15:24:44      Page 3 of 4



                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on November 13, 2019 a true and correct copy of

the foregoing was served via electronic means as listed on the Court's ECF noticing system or by

regular first class mail to the parties below and on the attached list.


CHAPTER 13 TRUSTEE                                     Faye Servicing, LLC
Thomas Powers                                          c/o Jeanine Hovell-Cox
105 Decker Court, Suite 1150                           400 N. Sam Houston Parkway E., Suite
Irving, TX 75062                                       900A
                                                       Houston, TX 77060
US TRUSTEE
1100 Commerce Street                                   FNMA
Room 976                                               c/o Barrett Daffin Frappier Turner & Engel
Dallas, TX 75242                                       4004 Belt Line Road, Suite 100
                                                       Addison, TX 75001
DEBTOR:
Cheryl Lynn DeClouet                                   FNMA
1328 Clearwater Drive                                  c/o Rosicki Rosicki & Associates, PC
Grand Prairie, TX 75052                                51 East Bethpage Road
                                                       Plainview, NY 11803
PARTIES REQUESTING NOTICE:
BSI Financial Services                                 FNMA
1425 Greenway Drive, Suite 400                         c/o Barrett Daffin Frappier Turner & Engel
Irving, TX 75038                                       3809 Juniper Trace, Suite 205
                                                       Austin, TX 78738
CACH, LLC
PO Box 10587                                           FNMA
Greenville, SC 29603                                   c/o Barrett Daffin Frappier Turner & Engel
                                                       4004 Belt Line Road, Suite 100
Dallas County                                          Addison, TX 75001
c/o Linebarger Goggan Blair & Sampson
2777 N. Stemmons Freeway, Suite 1000                   Grand Prairie Lakewood HOA, Inc.
Dallas, TX 75207                                       c/o SBB Management Company
                                                       8360 LBJ Freeway, Suite 300
Fay Servicing, LLC                                     Dallas, TX 75243
440 S. LaSalle Street, Suite 2000
Chicago, IL 60605                                      Grand Prairie Lakewood HOA, Inc.
                                                       c/o Henry, Oddo, Austin & Fletcher, PC
Fay Servicing, LLC                                     1700 Pacific Avenue, Suite 2700
3000 Kellway Drive, Suite 150                          Dallas, TX 75201
Carrollton, TX 75006
Case 14-30153-hdh13 Doc 126 Filed 11/12/19   Entered 11/12/19 15:24:44   Page 4 of 4



US Bank National Association                 4920 Westport Drive
14841 Dallas Parkway, Suite 300              The Colony, TX 75056
Dallas, TX 75254
                                             Wells Fargo Bank, N.A.
US Bank National Association                 c/o Alonzo Casas
c/o John Rafferty                            Aldridge Pite, LLP
Bonial & Associates, PC                      4375 Jutland Drive
PO Box 9013                                  San Diego, CA 92117
Addison, TX 75001
                                             Wells Fargo Bank, N.A.
US Bank National Association                 c/o Gordon Green
c/o Craig Andrew Edelman                     Aldridge Pite, LLP
Bonial & Associates, PC                      4375 Jutland Drive
PO Box 9013                                  San Diego, CA 92117
Addison, TX 75001
                                             Wells Fargo Bank, N.A.
US Bank Trust National Association           Default Document Processing
c/o Richard E. Anderson                      N9286-01Y, 1000 Blue Genetian Road
Anderson Vela LLP                            Eagan, MN 55121-7700


                                             /s/ C. Daniel Herrin
                                             C. Daniel Herrin
                                             State Bar No. 24065409
